Case: 14-15581    Date Filed: 12/28/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15581
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-23005-KAM



HECTOR ORLANSKY,

                                                           Petitioner-Appellant,

                                versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 28, 2015)

Before WILSON, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:
                 Case: 14-15581   Date Filed: 12/28/2015   Page: 2 of 4


      Hector Orlansky, a federal prisoner proceeding pro se, appeals the district

court’s denial of his petition for a writ of audita querela filed pursuant to 28 U.S.C.

§ 1651, by which he sought to reduce his restitution obligations. The district court

denied Orlansky’s petition after finding that the restitution order did not have any

legal defect and that the court in his underlying criminal proceeding had the power

to reduce his restitution obligations pursuant to 18 U.S.C. § 3664(j)(2). Shortly

after this order, the court in Orlansky’s criminal proceeding actually did reduce his

restitution obligations under § 3664(j)(2). Orlansky argues on appeal that the

district court erred in denying a writ of audita querela because the exact amount of

the restitution reduction remains undetermined in his criminal proceeding.

      We review de novo whether a petitioner is entitled to a writ of audita

querela. United States v. Holt, 417 F.3d 1172, 1174 (11th Cir. 2005) (per curiam).

The writ of audita querela is “an ancient writ used to attack the enforcement of a

judgment after it was rendered.” Id. The writ was typically employed by a debtor

in a civil case to stop a judgment’s execution “because of some defense or

discharge arising subsequent to the rendition of the judgment.” Id. A writ of

audita querela is now available only to attack a criminal judgment. See Fed. R.

Civ. P. 60(e).

      Federal courts have the authority to “issue all writs necessary or appropriate

in aid of their respective jurisdictions and agreeable to the usages and principles of


                                           2
              Case: 14-15581     Date Filed: 12/28/2015    Page: 3 of 4


law.” 28 U.S.C. § 1651(a). However, this “residual source of authority to issue

writs that are not otherwise covered by statute” does not apply if a statute

specifically addresses the issue. Pa. Bureau of Corr. v. U.S. Marshals Serv., 474

U.S. 34, 43, 106 S. Ct. 355, 361 (1985). Where a statute has a mechanism for

relief, we may not grant a writ of audita querela. See Holt, 417 F.3d at 1175.

      Under 18 U.S.C. § 3664(f), a restitution order must set the restitution

amount as the full amount of a victim’s loss without any reduction for third-party

compensation to the victim. 18 U.S.C. § 3664(f)(1). However, the court may

reduce a restitution order “by any amount later recovered as compensatory

damages for the same loss by the victim.” Id. § 3664(j)(2).

      The district court did not err in denying Orlanksy’s petition for a writ of

audita querela. Orlansky’s main argument is that we should reduce his restitution

order to prevent the victim in his case from receiving a double recovery as a result

of compensatory damages the victim received from another party for the same loss.

However, § 3664(j)(2) provides a statutory remedy for just this situation. In fact

Orlansky has already sought and received a reduction in his restitution obligation

based on this statutory remedy. This statutory remedy forecloses relief by way of a

writ of audita querela. See Holt, 417 F.3d at 1175.

      To the extent Orlansky’s brief can be construed as challenging the court’s

restitution reduction under § 3664(j)(2) in his criminal proceeding, we lack


                                          3
              Case: 14-15581     Date Filed: 12/28/2015   Page: 4 of 4


jurisdiction to consider that challenge. We have jurisdiction to review “only those

judgments, orders or portions thereof which are specified in an appellant’s notice

of appeal.” Osterneck v. E.T. Barwick Indus., Inc., 825 F.2d 1521, 1528 (11th Cir.

1987). Orlansky appealed only the district court’s dismissal of his petition for a

writ of audita querela, not any judgment in his criminal proceeding. The district

court thus did not err by denying Orlanksy’s petition for a writ of audita querela.

      Upon careful review of the record and consideration of the parties’ briefs,

we affirm.

      AFFIRMED.




                                          4